Opinion filed October 19, 2017




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-17-00248-CV
                                     __________

                IN THE INTEREST OF T.N.S., A CHILD


                     On Appeal from the 326th District Court
                              Taylor County, Texas
                        Trial Court Cause No. 08506-CX


                        MEMORANDUM OPINION
      Appellant, the father of T.N.S., filed a pro se notice of appeal in this cause on
September 12, 2017. Appellant stated in his notice of appeal that he was appealing
from a judgment entered on August 30, 2017. Upon docketing the case, we notified
Appellant that it did not appear that the trial court had entered a final, appealable
order in this matter, and we requested that Appellant respond and show grounds to
continue this appeal.
      The documents on file in this court reflect that, on August 29, 2017, the trial
court entered an order in which it granted a nonsuit and dismissed the case based
upon a notice of nonsuit filed by the child’s mother. See TEX. FAM. CODE ANN.
§ 161.203 (West 2014) (providing that nonsuit in termination case must be approved
by trial court). In his response to this court’s dismissal letter, Appellant states that
he had filed a cross-petition after the mother filed a petition, that the trial court
abused its discretion when it dismissed Appellant’s cross-petition, and that
Appellant brought this appeal for this court “to address the dismissal of his cross-
petition.” Attached to Appellant’s response is a letter from the trial court to
Appellant. In that letter, the trial court explained: “Cause No. 8506-CX has been
dismissed. The Texas Department of Family and Protective Services has filed suit
with which you have been served in Cause No. 8868-CX.” The letter reflects that
Cause No. 8868-CX is also styled “In the Interest of T.N.S., A Child.” The trial court
further explained to Appellant, who is incarcerated, that the Texas Department of
Family and Protective Services has emergency custody of the child and that a hearing
has been set in that cause. The trial court noted that it had mailed an affidavit of
indigence to Appellant for him to fill out and return if he desired to have an attorney
appointed in that cause.
      In a suit affecting the parent-child relationship, a trial court may, on its own
motion, “require the parties to replead in order that any issue affecting the parent-
child relationship may be determined in the suit.” FAM. § 102.001. It appears that
the trial court in this case has attempted to do just that. The documents on file in
this court reflect that no final, appealable order involving the conservatorship of
T.N.S. has been entered, that the issue of conservatorship remains pending with the
trial court in Cause No. 8868-CX, and that the trial court has required Appellant to
replead in order that the issue of conservatorship of T.N.S. may be determined in
Cause No. 8868-CX.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). It appears that no
                                           2
final judgment has been rendered and that the matter of the conservatorship of T.N.S.
remains pending in the trial court. Accordingly, we dismiss this appeal. See TEX. R.
APP. P. 42.3(a).
      The appeal is dismissed for want of jurisdiction.


                                                    PER CURIAM


October 19, 2017
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3